Filed 12/9/22 P. v. Clopp CA3
Opinion after vacating opinion filed on 9/28/22
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----



 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C095547

           v.                                                                   (Super. Ct. Nos. 21CR000650,
                                                                                        21CR002360)
 DAVID EARL CLOPP,

                    Defendant and Appellant.




         Appointed counsel for defendant David Earl Clopp asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Our review of the record indicates that the sentencing
minute order and abstract of judgment incorrectly included an order of direct victim
restitution along with fines and assessments that were not orally imposed at sentencing.
         We will remand for a limited resentencing and otherwise affirm the judgment.
                                                             I
         Defendant kicked a woman’s Honda Civic, causing damage to her car that
prevented her from being able to open the car door. The cost to repair the damage was


                                                             1
over $1,900. The People charged defendant with felony vandalism (Pen. Code, § 594)1
in case No. 21CR000650. Approximately six months later, defendant started a fire at the
base of a tree. The People charged him with felony reckless burning (§ 452, subd. (c))
in case No. 21CR002360 and alleged he had a prior strike conviction (§§ 1170.12,
subds. (a)-(d), 667, subds. (b)-(i)) and a prior serious felony conviction (§ 667,
subd. (a)(1)).
       Defendant pleaded guilty to felony vandalism and recklessly burning property and
admitted a prior strike conviction. He also admitted a violation of postrelease community
supervision in a third case. Defendant waived his appellate rights. In accordance with
the plea, the trial court sentenced defendant to the stipulated term of four years in state
prison, consisting of the aggravated term of three years in case No. 21CR000650 with
229 days of presentence custody credit; a concurrent middle term of two years in case
No. 21CR002360, doubled pursuant to the strike, with 228 days of presentence custody
credit; and a concurrent 180 days on the violation of postconviction release supervision.
       The parties received copies of the probation report before sentencing and
submitted on the sentencing report except as to credits. Although the probation report
recommended certain fines and fees along with direct victim restitution, the trial court did
not orally impose those at sentencing. Nevertheless, the minute order indicated that fines
and assessments had been ordered pursuant to the probation report. And the abstract of
judgment indicated that the trial court had imposed the following in both cases: a $600
restitution fine (§ 1202.4, subd. (b)), a $600 parole revocation fine (§ 1202.45), an $80
court operations assessment (§ 1465.8), a $60 conviction assessment (Gov. Code,
§ 70373), and a $39 crime prevention fund fine plus assessments (§ 1202.5, subd. (a)).
The abstract of judgment also reflected a $1,964.60 order of direct victim restitution.




1 Undesignated statutory references are to the Penal Code.


                                              2
       Defendant did not obtain a certificate of probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Our review of the record revealed that the sentencing minute order and abstract of
judgment incorrectly included an order of direct victim restitution along with fines and
assessments that were not orally imposed by the trial court at sentencing.
       The oral imposition of sentence constitutes the judgment in an action, and the
minute order or abstract of judgment cannot add anything substantive to the oral
pronouncement. (People v. Mitchell (2001) 26 Cal.4th 181, 185.) “Where there is a
discrepancy between the oral pronouncement of judgment and the minute order or the
abstract of judgment, the oral pronouncement controls.” (People v. Zackery (2007)
147 Cal.App.4th 380, 385; see id. at pp. 387-388.) Because the fines, assessments, and
direct victim restitution were not orally imposed, they should not appear on the minute
order or abstract of judgment.
       The criminal conviction assessment and court operations assessment are
mandated, and the trial court’s failure to impose them without a finding that might excuse
imposition resulted in an unauthorized sentence. (People v. Woods (2010)
191 Cal.App.4th 269, 272.) Similarly, although the trial court may exercise discretion
not to impose a restitution fine under section 1202.4 if it “finds compelling and
extraordinary reasons for not doing so and states those reasons on the record” (§ 1202.4,
subd. (b), see § 1202.45), the trial court made no such findings here. The trial court was
also required to order direct victim restitution as appropriate but did not do so. (Cal.
Const., art. 1, § 28, subd. (b); see also § 1202.4, subd. (f).) Because the amounts for the

                                              3
restitution fines and direct victim restitution are within the trial court’s discretion, we will
remand the matter to allow the trial court to exercise its discretion. (People v. Zackery,
supra, 147 Cal.App.4th at p. 389.)
       Having undertaken an examination of the entire record, we find no other arguable
error that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The case is remanded for a limited resentencing. The trial court is directed
to consider and orally impose fines and assessments and direct victim restitution as
appropriate. The judgment is otherwise affirmed.



                                                      /S/
                                                   MAURO, J.



We concur:



    /S/
ROBIE, Acting P. J.



    /S/
KRAUSE, J.




                                               4